SHAHOOD, Judge,
dissenting.
I concur with the majority and the reported eases cited that the discharge of a firearm on a public street or in a public place does not in and of itself demonstrate a flagrant disregard for the safety of others. However, I respectfully dissent based on the facts of this particular case.
Looking at the facts, I am led to the inescapable conclusion that there was a flagrant disregard for the safety of others. One witness testified that the appellant’s vehicle was directly in front of her vehicle and that she had to lie down on her seat as the appellant was walking back to his vehicle after shooting the victim. Another witness testified that she saw the appellant shoot into the car directly behind her and that she had to duck down in her car out of fear.
Perhaps we have come to accept such crimes as commonplace in today’s society, but I still view them as a “flagrant disregard for the safety of others.”
I respectfully dissent.